Citation Nr: 0824744	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  02-18 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for syncopal episodes 
with hypotension.  

2.  Entitlement to service connection for left internal 
carotid artery aneurysm.

3.  Entitlement to service connection for headaches. 

4.  Entitlement to service connection for bilateral plantar 
fasciitis.  

5.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected bilateral pes planus.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from April 1996 to July 2001.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from September 2001 and April 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The September 2001 rating decision, in 
pertinent part, granted service connection for bilateral pes 
planus and assigned an initial 10 percent rating; granted 
service connection for myofascial pain syndrome of the 
lumbosacral spine with rotational scoliosis (back disability) 
and assigned an initial 20 percent rating; and, denied 
service connection for lower extremity bruising, syncopal 
episodes with hypotension, and bilateral plantar fasciitis.  
The April 2003 rating decision denied service connection for 
an aneurysm and migraine headaches, and entitlement to a 
TDIU.  

During the pendency of the appeal, the RO issued a rating 
decision in February 2004 that increased the 20 percent 
rating to 40 percent for the service-connected back 
disability.  

When the case was initially before the Board in October 2007, 
the claim of service connection for lower extremity bruises, 
claimed as spider veins, was denied, and the claim for an 
increased rating for the service-connected back disability, 
rated as 40 percent disabling, was denied.  Those issues, 
therefore, are no longer in appellate status or before the 
Board at this time.  The remaining issues were remanded to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for additional development.  

After a comprehensive VA examination was conducted, the 
veteran submitted documentation showing that she had been 
awarded Social Security disability in November 2007.  The AMC 
issued a supplemental statement of the case in April 2008 and 
returned the case to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2008, the veteran submitted evidence showing that 
she had been awarded disability compensation from the Social 
Security Administration (SSA).  The evidence submitted 
reveals only that she was deemed unemployable by SSA, and it 
does not indicate on what medical conditions/disabilities her 
award was based, or upon what medical evidence the SSA relied 
in making its determination.  It remains unknown as to 
whether the veteran's award of SSA disability compensation 
has any bearing on the current claims.  To avoid any possible 
prejudice to the veteran, the RO must attempt to obtain this 
evidence before a decision on the veteran's claims can be 
made.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1993).  
Further, VA has the duty to request information and pertinent 
records from other Federal agencies, when on notice that such 
information exists.  Tetro v. Gober, 14 Vet. App. 110 (2000).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If any records are 
unavailable, a note to that effect should 
be placed in the claims file, and the 
veteran and her representative so advised 
in writing.  

2.  After completion of #1 above, 
undertake any additional development 
deemed appropriate.

3.  Thereafter, readjudicate the issues on 
appeal.  If any determination remains 
unfavorable to the veteran, she and her 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered, and given a 
reasonable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


